DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2022 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, and similarly in claim 3, the recites “at least one of a plurality of display devices”…”each of the plurality of display device”; however it is not clear if the customization image is transmitted to at least one of the plurality of displays or to all of the plurality of display devices.  Further claim 9, which depends from claim 1, recites “a plurality of display device that displays the customization image”.  In the instance that the customization image is transmitted to all of the plurality of displays as recited in claim 1, the limitations of claim 9 fail to further limit  the invention as claimed.  Claims 2-8 are rejected as being dependent on a rejected base claim. For purposes of rejection on the merits the claims are rejected as explained below.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feit et al. (US Patent Publication 2018/0196589; hereinafter Feit).
With reference to claim 1, Feit discloses a vehicle display system (200) (see paragraph 60; Fig. 2) comprising: 
a control device (205) that causes at least one of a plurality of display devices (100) to display a customization image (102) (see paragraph 47; Fig. 1) on which a display screen can be customized (620) (see paragraphs 82, 84; Figs. 6A-E) and that transmits, to [each] the at least one of the plurality of display devices (100), display content generated based on a display layout customized by a user on the customization image (see paragraphs 88-89), 
wherein [each] the at least one of the plurality of display devices displays (100) the display content received from the control device (205) (see paragraphs 93-94; Figs. 6-8). 

With reference to claim 2, Feit discloses the vehicle display system according to claim 1, and further discloses wherein the control device (205): manages an application for customizing the customization image (see paragraphs 82-84; Figs. 6A-E), and displays the customization image on each of the plurality of display devices in accordance with a customization restriction corresponding to a status of driving of a vehicle installing the vehicle display system (see paragraphs 77-78; Fig. 5). 

With reference to claim 3, Feit discloses the vehicle display system according to claim 1, and further discloses wherein the control device (205): acquires display screen information that is information on the at least one of the plurality of display devices (see paragraph 69; Fig. 3); and causes, when a customizing operation (600) is performed with respect to the display layout, the at least one of the plurality of display devices to respectively display, based on the display screen information, texture  images imitating the plurality of display devices (see paragraph 92; Figs. 6-8). 

With reference to claim 4, Feit discloses the vehicle display system according to claim 1, and further discloses wherein the control device (205): detects a change in a shift position in a vehicle (see paragraph 81); and automatically switches the display layout to correspond to a state of travel of the vehicle when the vehicle shifts out of park (see paragraphs 79-81). 

With reference to claim 5, Feit discloses the vehicle display system according to claim 1, and further discloses wherein the control device (205): includes a layout storage that stores layout information indicating the display layout (see paragraph 69); detects a change in a shift position in a vehicle (see paragraph 81); and stores, as the layout information, in the layout storage, the display layout subjected to a customizing operation when the vehicle shifts out of park (ss paragraphs 79-80). 

With reference to claim 6, Feit discloses the vehicle display system according to claim 1, and further discloses wherein the control device (205) restricts a customizing operation to be performed with respect to the display layout based on a shift position in a vehicle and a degree of risk during travel (see paragraphs 79-81). 

With reference to claim 7, Feit discloses the vehicle display system according to claim 6, and further discloses wherein the control device (205) allows the customizing operation to be performed in detail when the shift position in the vehicle is located in a park position (see paragraphs 80-81). 

With reference to claim 8, Feit discloses the vehicle display system according to claim 7, and further discloses wherein the control device (205): calculates the degree of risk on the travel of the vehicle when the shift position in the vehicle is in a position other than the park position; allows, when the degree of risk calculated is less than or equal to a threshold value, only a switch to a stored display layout for driving; and prohibits, when the degree of risk calculated is greater than the threshold value, the customizing operation to be performed with respect to the display layout (in teaching risk of operation over 10 miles per hour; see paragraphs 78, 81). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feit as applied to claim 1 above, and further in view of Yajima et al. (US Patent Publication No. 2015/0169205; hereinafter Yajima).
	With reference to claim 9, Feit discloses the vehicle display system according to claim 1, however fail to disclose the usage of a plurality of displays devices that allow customization as recited.
Yajima discloses a control device which allows for customization of layout information displayed to the user of a vehicle (see abstract), wherein the device comprising: a plurality of display devices (1001A-B) that display the customization image which can be customized on a display screen (see paragraph 116-117; Figs. 9-10). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a plurality of display devices for customization similar to that which is taught by Yajima to be carried out in a system similar to that which is taught by Feit to thereby provide known techniques to a known device to thereby yield predictable results.


Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feit in view of Yajima.
With reference to claim10, Feit discloses a display method (200) (see paragraph 75; Figs. 5-6) comprising: 
displaying a customization image (102) on a display screen (100) (see paragraph 47; Figs. 1, 6)
transmitting, to a display devices (100), display content generated based on a display layout customized by a user on the customization image (see paragraphs 88-89), 
displaying, by the display devices (100), the display content received from the control device (205) (see paragraphs 93-94; Figs. 6-8). 
While Feit discloses the usage of a display as explained above, and further discloses multiple media outputs (225) (see paragraph 61; Fig. 2), however fail to disclose the usage of a plurality of displays devices that allow customization as recited.
Yajima discloses a control device which allows for customization of layout information displayed to the user of a vehicle (see abstract), wherein the device comprising: a plurality of display devices (1001A-B) that display the customization image which can be customized on a display screen (see paragraph 116-117; Figs. 9-10). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a plurality of display devices for customization similar to that which is taught by Yajima to be carried out in a system similar to that which is taught by Feit to thereby provide known techniques to a known device to thereby yield predictable results.

With reference to claim 11, Feit further discloses according to claim 10, a non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing the computer to execute the display method (see paragraphs 35, 45).




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIYAKE et al. (US2014/0015849) discloses a vehicular apparatus having a display unit for displaying a screen image wherein restrictions are activated when the vehicle is driving to prevent user input to the display device (see paragraphs 30-43; Fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625